Case 1:21-cv-02335-SEB-DML Document 1 Filed 08/26/21 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS, INDIANA

  MONICA RICHARDS              )
                               )
                Plaintiff,     )
                               )
           v.                  ) Cause No.: 1:21-cv-2335
                               )
  OAKLAND CITY UNIVERSITY,     )
  FOUNDED BY GENERAL BAPTISTS, )
  INC.                         )
                Defendant,     )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to the Family and Medical Leave

  Act (“FMLA”), 29 U.S.C. § 2601, et seq. 28 U.S.C. §§ 1331 and 1343.

                                          PARTIES

     2. Plaintiff is an African-American female and at all relevant times she resided in the

  Southern District of Indiana.

     3. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.



                                            FACTS

     4. Plaintiff began working for the Defendant in April of 2016.

     5. Plaintiff performed her job well.
Case 1:21-cv-02335-SEB-DML Document 1 Filed 08/26/21 Page 2 of 4 PageID #: 2




      6. In March of 2020, Plaintiff was employed within the Indiana Women’s Prison.

      7. During the first week of March, Defendant suspended classes for inmates but

  required employees to still work within the prison.

      8. Defendant emailed employees stating that due to the pandemic, employees can

  take paid time off with their vacation time or unlimited unpaid time off, but gave no

  further details.

      9. Plaintiff was exposed to Covid-19 while in the prison, but was not allowed to

  quarantine or get tested for Covid-19.

      10. Plaintiff was concerned for her young daughter’s safety and requested stated she

  would take unpaid time off.

      11. Defendant placed Plaintiff on FMLA.

      12. In June of 2020, Plaintiff’s supervisor stated that they were reopening the prison

  and wanted her to return to work.

      13. However, they informed Plaintiff that her job was no longer available and she

  would have to work at a different location.

      14. On June 14, 2020, Plaintiff received an email stating that she had been on FMLA,

  and that her paid FMLA would end on July 23, 2020.

      15. On July 15, 2020, Plaintiff received an email stating that she was terminated

  because her FMLA was exhausted and she did not intend to return to work.

      16. Plaintiff was terminated for engaging in protected activity.

      17. Defendant interfered with Plaintiff’s FMLA rights.



                                           COUNT I
Case 1:21-cv-02335-SEB-DML Document 1 Filed 08/26/21 Page 3 of 4 PageID #: 3




     18. Plaintiff incorporates by reference paragraphs 1-17.

     19. Defendant, as a result of interfering with Plaintiff’s FMLA rights, violated the

  Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.



                                          COUNT II

     20. Plaintiff incorporates by reference paragraphs 1-17.

     21. Defendant, as a result of terminating Plaintiff for engaging in protected activity,

  violated the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff liquidated damages;

         E. Award Plaintiff her cost in this action and reasonable attorney fees;

         F. Grant Plaintiff any other relief which is allowable under the circumstances of

               this case.


                                                                Respectfully Submitted


                                                                s//Sarah E. Larimer
                                                                Sarah E. Larimer 36230-29
                                                                Attorney for Plaintiff
Case 1:21-cv-02335-SEB-DML Document 1 Filed 08/26/21 Page 4 of 4 PageID #: 4




                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Sarah E. Larimer
                                                               Sarah E. Larimer 36230-29
                                                               Attorney for Plaintiff

  Sarah E. Larimer 36230-29
  Amber K. Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
